Title: To Thomas Jefferson from Thomas Baird, 2 July 1808
From: Baird, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Pittsburgh 2d July. 1808
                  
                  Understanding that Mr. Biggs, receiver of the land office, at Steubenville has resigned, his appointment, I now solicit your goodness in granting the appointment to me, as to my character, and reputation I will refer your Excellency, to Gaddion Granger Esqr. and Col. William Duane as to security for my performance you shall have the first republican characters in the western country, for my legal performance, at the same time I beg you will be cautious of the federal characters at Steubenville as they swarm there, I am persuaded you will remember your frinds, I am with esteem
                  Your Most Obedient & Very Humble Servt.
                  
                     Thomas Baird 
                     
                  
               